Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 27 - 28, 30 - 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner is using a new reference, Nam et al. (US 20160373178), to disclose that when an un-precoded CSI-RS is used, only PMI is fed back.
Examiner is using Kim et al. (US 10110290) to disclose simultaneous transmission of the 1st and 2nd CSI.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 29, 32 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 20140177745) in view of Nam et al. (US 20160373178).

Regarding claim 27, Krishnamurthy discloses a terminal (Fig. 1, mobile station 110; Abstract) comprising:
a processor that performs channel measurement based on a first Channel State Information-Reference Signal (CSI-RS) ([0122] 1st sentence) and performs channel measurement based on a second CSI-RS ([0122], 3rd – 4th sentence); 
nd sentence) and a second CSI feedback based on the second CSI-RS ([0122], last sentence),
wherein when the first CSI-RS is an CSI-RS, the first CSI feedback includes only a part of information of CSI feedback based on the CSI-RS, the part of information includes  only a precoding matrix indicator (PMI) or the part of information includes the PMI and a rank indicator (RI) without including a channel quality indicator  ([0047] discloses “For enabling RI /PMI feedback to assist Level-1 and Level-2 beamforming, a first CSI -RS resource associated with a CSI process can be configured to target PMI feedback to assist Level-1 beamforming” and “For example, to assist Level-1 beamforming, a codebook subset restriction can be applied to use PMI reporting corresponding to the first CSI -RS resource constrained to rank 1 feedback with possibly a subset of the rank 1 precoders”. In the above, PMI only is fed back).
Krishnamurthy does not explicitly disclose the first CSI-RS is an un-precoded CSI-RS.
In the same field of endeavor, however, Nam discloses first CSI-RS is an un-precoded CSI-RS ([0276] discloses “UE's CSI reporting behavior changes dependent upon whether beamformed CSI-RS or non-precoded CSI-RS is configured. ……. on the other hand non-precoded CSI-RS is configured the UE is configured to report the first PMI …. for a precoder beam selection”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Nam in the system of 


Regarding claim 29, Krishnamurthy discloses the second CSI feedback is CSI feedback information based on a beamformed CSI-RS ([0122] discloses “The base station 120 can apply the precoding matrix (p) to each column in the antenna array. The base station 120 can then transmit a second CSI-RS from each column of antennas using the precoding matrix (p). The UE 110 can receive the second CSI-RS and can determine the precoding matrix (P) based on the second CSI-RS”; wherein the second CSI feedback is the precoding matrix P).


Claim 32 is similarly analyzed as claim 27, with claim 32 reciting equivalent method limitations.


Claim 33 is similarly analyzed as claim 27, with the operations stated in claim 33 being equivalent operations as seen from the base station side.


Claim 34 is similarly analyzed as claims 27, 33.

Claim 28, 30 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 20140177745) in view of Nam et al. (US 20160373178) and further in view of Kim et al. (US 10110290).

Regarding claim 28, Krishnamurthy does not disclose when the first CSI-RS is a part of beamformed CSI-RS, the first CSI feedback only includes a part of information of CSI feedback based on the beamformed CSI-RS that is a channel resource indicator (CRI).
In the same field of endeavor, however, Kim discloses when the first CSI-RS is a part of beamformed CSI-RS, the first CSI feedback only includes a part of information of CSI feedback based on the beamformed CSI-RS that is a channel resource indicator (CRI) (column 5, lines 10 – 28; wherein for Class B method stated,”.. the terminal may use a beam selection indicator, a beam index (BI), or a CSI-RS resource indicator ( CRI).”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kim in the system of Krishnamurthy because using CRI allows one to configure an antenna port, as disclosed by Kim (column 5, lines 21+).

Regarding claim 30, Krishnamurthy discloses when transmitting the first CSI feedback and the second CSI feedback, the transmission section always performs the first CSI feedback preferentially (In [0124], Krishnamurthy discloses the 1st report can be transmitted in a 1st uplink frame and the 2nd report can be transmitted in a 2nd uplink st report i.e. CSI feedback, since it is transmitted first).
Krishnamurthy does not disclose transmitting the first CSI feedback and the second CSI feedback simultaneously. 
In the same field of endeavor, however, Kim discloses transmitting the first CSI feedback and the second CSI feedback simultaneously (column 11, lines 14 – 24).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kim in the system of Krishnamurthy because simultaneous transmission of the 1st and 2nd CSI would reduce any delay between the two, so that the base station can process all the information simultaneously, thereby increasing operational speed.

Regarding claim 31, Krishnamurthy doesn’t explicitly disclose when there is not enough resource to support simultaneous transmission of the first CSI feedback and the second CSI feedback, the transmission section always performs the first CSI feedback preferentially. However, this is an obvious variation of what Krishnamurthy discloses. In [0124], Krishnamurthy discloses the 1st report can be transmitted in a 1st uplink frame and the 2nd report can be transmitted in a 2nd uplink frame. That is, the 1st report has preference over the 2nd report, since it is transmitted first. Krishnamurthy also discloses in [0124] that “The first and second channel state information (CSI) reports can also be transmitted with different periodicities”. This means that if there are insufficient nd report to save resources. This is inherent and an obvious variation of what Krishnamurthy teaches. As per Rationales for Obviousness (MPEP 2143, Rationale E & F apply here), this simple variation is not considered patentable and could be done for the reason stated above. 
Krishnamurthy does not disclose transmitting the first CSI feedback and the second CSI feedback simultaneously. 
In the same field of endeavor, however, Kim discloses transmitting the first CSI feedback and the second CSI feedback simultaneously (column 11, lines 14 – 24).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kim in the system of Krishnamurthy because simultaneous transmission of the 1st and 2nd CSI would reduce any delay between the two, so that the base station can process all the information simultaneously, thereby increasing operational speed.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to CSI feedback for beamforming:

Wei (US 9497002) discloses 3D MIMO CSI feedback based on virtual elevation ports.
Prasad et al.  (US 9755716) discloses codebook construction.
Chen et al.  (US 10554275) discloses a channel state information feedback method

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632